Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by
Langley US PGPub: US 2014/0099003 A1 Apr. 10, 2014.

Regarding claim 1, Langley discloses,

a facial recognition method (data capturing DC device 12 is a smartphone that stores applications and data – Figs, 1, 2, 3, paragraph 0017, 0018. An apparatus for capturing authentication data is provided. The apparatus includes a 

triggering facial recognition (an operator activating 46 his DC device 12 and positioning the DC device 12 to fit at least a partial image of his face within the DC device's field of view – Fig. 9/46, paragraph 0046. While capturing authentication data of himself 50, the operator may become distracted and inadvertently move the DC device 12 out of the optimal position - Fig. 9/50, 9/52 paragraph 0048. Continues authenticating 58 the operator – Fig. 9/58 - NO, paragraph 0050); 

detecting a first status of a mobile terminal when the facial recognition fails (the operator is not successfully authenticated 58, and processing continues by arranging the DC device 12 substantially into the optimal position 48 and capturing authentication data of the operator 50 – Fig. 9/58 - NO, paragraph 0050); 

providing a posture adjustment prompt based on the first status (while capturing authentication data of himself 50, the operator may become distracted and inadvertently move the DC device 12 out of the optimal position. Consequently, the DC device 12 determines 52 its position relative to the optimal position 52 at least while the operator captures authentication data. Thus, while capturing authentication data, the DC device 12 also determines whether it is in the optimal position 52 – Fig. 9/50, 9/52 paragraph 0048); 

detecting a second status of the mobile terminal (a message is also displayed on the screen 14 prompting the operator to arrange the DC device 12 substantially into the optimal position. After reading the message from the screen 14, the operator continues by arranging 48 the DC device 12 substantially into the optimal position – paragraph 0046); 

determining, whether a posture adjustment occurs based on the second status (as the DC device 12 is translated along the Z-axis, the image of the data 26 changes size relative to the screen 14. More specifically, as the DC device 12 is translated away from the operator the size of the data 26 displayed on the screen 14 becomes smaller, and as the DC device 12 is translated towards the operator the size of the data 26 displayed on the screen 14 becomes larger - Figs. 3, 8, paragraphs 0029, 0043. The DC device 12 continues by determining the displacement of the current position of the DC device relative to the optimal position, and applying the determined relative displacement to the displayed data 26. Doing so causes the displayed data 26 to shift relative to the screen 14 by an amount proportional to the determined relative displacement – paragraph 0049); and 
triggering the facial recognition when the posture adjustment occurs (the operator continues by capturing authentication data of himself 50 while using the displayed data 26 – paragraph 0047. Continues authenticating 58 the operator. When the captured and stored biometric data match, the operator is successfully authenticated 58 – Fig. 9/58 - YES, paragraph 0050).  

Regarding claim 2, Langley discloses,

the facial recognition method of claim 1, further comprising: collecting a facial image of a user and comparing the facial image with a pre-stored facial image (the captured PIN, voice biometric data, and facial image biometric data are compared against the corresponding data of the operator stored in an authentication system. When the captured and stored biometric data match, the operator is successfully authenticated 58 – Fig. 9/58 - YES, paragraph 0050).  

Regarding claims 3, 16, Langley discloses,

the facial recognition method of claim 2, wherein the facial image comprises a facial picture (while repositioning the DC device 12, the position of the displayed data 26 relative to the screen 14 also changes in the same manner as the captured image of the operator changes relative to the field of view of the DC device – paragraph 0037) or a video (the DC device 12 may simultaneously capture photographs and video images of objects that are positioned within the different fields of view – paragraph 0017).

Regarding claim 4, Langley discloses,

the facial recognition method of claim 2, wherein the pre-stored facial image is from a memory of the mobile terminal (data capturing DC device 12 is a smartphone that stores applications and data – Figs, 1, 2, 3, paragraph 0017, 0018. When the captured and stored biometric data match, the operator is successfully authenticated 58 – Fig. 9/58 - YES, paragraph 0050) or a server communicating with the mobile terminal (the DC device 12 configured to communicate with other systems – not shown – and other devices – not shown – over a communications network – paragraph 0021. The DC device 12 may also transmit captured authentication data to an authentication computer system. Furthermore, the DC device 12 may process captured authentication data prior to transmitting it to the authentication computer system. For example, the DC device 12 may create a biometric template from captured biometric data and then transmit the biometric template to the authentication computer system – paragraph 0023).

Regarding claims 5, 17, Langley discloses,

the facial recognition method of claim 1, wherein after triggering the facial recognition, the facial recognition method further comprises: obtaining operation permission of the mobile terminal when the facial recognition succeeds (smart devices and PCs equipped with web cams may capture a photograph or video image of an operator as the operator recites his PIN or other such identifying information to simultaneously capture different types of authentication data. Authentication data remotely captured with smart devices and PCs is typically sent to an authentication system which conducts an authentication transaction. If the operator is successfully authenticated he is permitted to conduct a desired transaction; otherwise, not – paragraph 0002).

Regarding claims 6, 18, Langley discloses,

the facial recognition method of claim 5, further comprising: unlocking the mobile terminals obtaining a first access permission for an application installed on the mobile terminal (data capturing DC device 12 is a smartphone that stores applications and data – Figs, 1, 2, 3, paragraph 0017, 0018. If the operator is successfully authenticated he is permitted to conduct a desired transaction; otherwise, not. Here, the operator successfully authenticated is permitted to conduct a desired transaction, reads on the claimed feature, unlocking the mobile terminals obtaining a first access permission for an application installed on the mobile terminal – paragraph 0002); or obtaining a second access permission for data stored on the mobile terminal.  

Regarding claims 7, 19, Langley discloses,

the facial recognition method of claim 1, wherein after triggering the facial recognition, the facial recognition method further comprises performing verification in an authentication mode when the facial recognition fails, wherein the authentication mode is any one of password verification, gesture recognition, fingerprint recognition, iris recognition, or voiceprint recognition (secret authentication data includes, but is not limited to, pass-phrases, personal identification numbers PIN, and knowledge-based answers to queries. Biometric authentication data may correspond to any biometric characteristic desired to be used as a basis of authentication such as, but not limited to, voice, face, finger, iris, palm, feet, and electrocardiogram, and any combination of voice, face, finger, iris, palm, feet, and electrocardiogram. Biometric authentication data may take any form including, but not limited to, audio recordings, photographs, and video streams – paragraph 0022. Captured recitations of the operator's PIN may be used to authenticate the operator based on his PIN and voice biometric data, while captured video images may also be used to authenticate the operator based on biometric data - paragraphs 0030, 0055. The DC device 12 includes multiple cameras, where one camera may capture face biometric data while another camera may capture foot biometric data – paragraph 0056).

Regarding claims 8, 20, Langley discloses,

the facial recognition method of claim 1, wherein after triggering the facial recognition, the facial recognition method further comprises: 

determining, when the facial recognition fails (the operator is not successfully authenticated 58, and processing continues by arranging the DC device 12 substantially into the optimal position 48 and capturing authentication data of the operator 50 – Fig. 9/58 - NO, paragraph 0050), 

whether a condition for performing the facial recognition again is met (an operator activating 46 his DC device 12 and positioning the DC device 12 to fit at least a partial image of his face within the DC device's field of view – Fig. 9/46, paragraph 0046. While capturing authentication data of himself 50, the operator may become distracted and inadvertently move the DC device 12 out of the optimal position - Fig. 9/50, 9/52 paragraph 0048. Continues authenticating 58 the operator – Fig. 9/58 - NO, paragraph 0050); and 
triggering the facial recognition again when the condition is met (as the DC device 12 is translated along the Z-axis, the image of the data 26 changes size relative to the screen 14. More specifically, as the DC device 12 is translated away from the operator the size of the data 26 displayed on the screen 14 becomes smaller, and as the DC device 12 is translated towards the operator the size of the data 26 displayed on the screen 14 becomes larger - Figs. 3, 8, paragraphs 0029, 0043. The DC device 12 continues by determining the displacement of the current position of the DC device relative to the optimal position, and applying the determined relative displacement to the displayed data 26. Doing so causes the displayed data 26 to shift relative to the screen 14 by an amount proportional to the determined relative displacement – paragraph 0049) or performing verification in an authentication mode when the condition is not met (the operator is not successfully authenticated 58, and processing continues by arranging the DC device 12 substantially into the optimal position 48 and capturing authentication data of the operator 50 – Fig. 9/58 - NO, paragraph 0050), wherein the authentication mode is any one of password verification, gesture recognition, fingerprint recognition, iris recognition, or voiceprint recognition (secret authentication data includes, but is not limited to, pass-phrases, personal identification numbers PIN, and knowledge-based answers to queries. Biometric authentication data may correspond to any biometric characteristic desired to be used as a basis of authentication such as, but not limited to, voice, face, finger, iris, palm, feet, and electrocardiogram, and any combination of voice, face, finger, iris, palm, feet, and electrocardiogram. Biometric authentication data may take any form including, but not limited to, audio recordings, photographs, and video streams – paragraph 0022. Captured recitations of the operator's PIN may be used to authenticate the operator based on his PIN and voice biometric data, while captured video images may also be used to authenticate the operator based on biometric data - paragraphs 0030, 0055. The DC device 12 includes multiple cameras, where one camera may capture face biometric data while another camera may capture foot biometric data – paragraph 0056).

Regarding claim 9, Langley discloses,

the facial recognition method of claim 8, wherein the condition comprises a quantity of facial recognition failures being less than a preset threshold (as the DC device 12 is translated away from the operator the size of the data 26 displayed on the screen 14 becomes smaller, and as the DC device 12 is translated towards the operator the size of the data 26 displayed on the screen 14 becomes larger – paragraph 0029. When the DC device 12 is not in the optimal position relative to the operator when capturing authentication data of the operator, the captured authentication data is not acceptable authentication data. For example, authentication data in the form of a facial video image captured while the device 12 is in a position relative to the operator other than the optimal position is unacceptable authentication data.  However, if the DC device 12 is not in the optimal position relative to the operator while capturing the authentication data, acceptable face biometric data will not be captured and the operator will not be successfully authenticated– paragraph 0032).

Regarding claim 10, Langley discloses,

the facial recognition method of claim 1, further comprising: analyzing, a cause of the facial recognition to fail based on the first status (the operator is not successfully authenticated 58, and processing continues by arranging the DC device 12 substantially into the optimal position 48 and capturing authentication data of the operator 50 – Fig. 9/58 - NO, paragraph 0050); 
finding, in a preset database (data capturing DC device 12 is a smartphone that stores applications and data – Figs, 1, 2, 3, paragraph 0017, 0018. When the captured and stored biometric data match, the operator is successfully authenticated 58 – Fig. 9/58 - YES, paragraph 0050), a solution corresponding to the cause and providing the posture adjustment prompt based on the solution (a message is also displayed on the screen 14 prompting the operator to arrange the DC device 12 substantially into the optimal position. After reading the message from the screen 14, the operator continues by arranging 48 the DC device 12 substantially into the optimal position – paragraphs 0046, 0049).

Regarding claim 11, Langley discloses,


the facial recognition method of claim 1, further comprising determining whether a change of the second status relative to the first status matches  the posture adjustment prompt (the DC device 12 continues by determining the displacement of the current position of the DC device relative to the optimal position, and applying the determined relative displacement to the displayed data 26. Doing so causes the displayed data 26 to shift relative to the screen 14 by an amount proportional to the determined relative displacement – paragraph 0049. When the captured and stored biometric data match, the operator is successfully authenticated 58 – Fig. 9/58 - YES, paragraph 0050).

Regarding claim 12, Langley discloses,

the facial recognition method of claim 1, wherein the posture adjustment prompt comprises any combination of a text (biometric authentication data may take any form including, but not limited to, audio recordings, photographs, and video streams – paragraph 0022. Captured recitations of the operator's PIN may be used to authenticate the operator based on his PIN and voice biometric data, while captured video images may also be used to authenticate the operator based on biometric data. Here, PIN reads on the claimed a text - paragraphs 0030, 0055. The DC device 12 includes multiple cameras, where one camera may capture face biometric data while another camera may capture foot biometric data – paragraph 0056), 

a picture (biometric authentication data may take any form including, but not limited to, audio recordings, photographs, and video streams. Here, photographs reads on the claimed, a picture – paragraph 0022. Captured recitations of the operator's PIN may be used to authenticate the operator based on his PIN and voice biometric data, while captured video images may also be used to authenticate the operator based on biometric data - paragraphs 0030, 0055. The DC device 12 includes multiple cameras, where one camera may capture face biometric data while another camera may capture foot biometric data – paragraph 0056), 

a voice (biometric authentication data may take any form including, but not limited to, audio recordings, photographs, and video streams – paragraph 0022. Captured recitations of the operator's PIN may be used to authenticate the operator based on his PIN and voice biometric data, while captured video images may also be used to authenticate the operator based on biometric data. Here, voice biometric data reads on the claimed, a voice - paragraphs 0030, 0055. The DC device 12 includes multiple cameras, where one camera may capture face biometric data while another camera may capture foot biometric data – paragraph 0056), 

a video (biometric authentication data may take any form including, but not limited to, audio recordings, photographs, and video streams. Here, video stream reads on the claimed, a video – paragraph 0022. Captured recitations of the operator's PIN may be used to authenticate the operator based on his PIN and voice biometric data, while captured video images may also be used to authenticate the operator based on biometric data - paragraphs 0030, 0055. The DC device 12 includes multiple cameras, where one camera may capture face biometric data while another camera may capture foot biometric data – paragraph 0056), light, or vibration.

Regarding claim 13, Langley discloses,

the facial recognition method of claim 1, wherein the first status is a first distance between the mobile terminal and the face of a user when the facial recognition fails (an operator activating 46 his DC device 12 and positioning the DC device 12 to fit at least a partial image of his face within the DC device's field of view – Fig. 9/46, paragraph 0046. While capturing authentication data of himself 50, the operator may become distracted and inadvertently move the DC device 12 out of the optimal position - Fig. 9/50, 9/52 paragraph 0048. Continues authenticating 58 the operator – Fig. 9/58 - NO, paragraph 0050), and 

wherein the second status is a second distance between the mobile terminal and the face of the user after providing the posture adjustment prompt (as the DC device 12 is translated along the Z-axis, the image of the data 26 changes size relative to the screen 14. More specifically, as the DC device 12 is translated away from the operator the size of the data 26 displayed on the screen 14 becomes smaller, and as the DC device 12 is translated towards the operator the size of the data 26 displayed on the screen 14 becomes larger - Figs. 3, 8, paragraphs 0029, 0043. A message is also displayed on the screen 14 prompting the operator to arrange the DC device 12 substantially into the optimal position. After reading the message from the screen 14, the operator continues by arranging 48 the DC device 12 substantially into the optimal position – paragraph 0046)

Regarding claim 14, Langley discloses,

the facial recognition method of claim 1, wherein the first status is a first tilt angle of a first plane in which a display of the mobile terminal is located relative to a horizontal plane when the facial recognition fails, and wherein the second status is a second tilt angle of a second plane in which the display of the mobile terminal is located relative to the horizontal plane after providing the posture adjustment prompt (the displayed data 26 may not move with respect to the screen 14 until the DC device 12 moves through a minimum relative displacement. For example, the minimum relative displacement may be a minimum relative angular displacement of at least five degrees with respect to any combination of the X, Y, and Z-axes. The displayed data 26 may move proportional to the minimum relative angular displacement at every subsequent five degree incremental angle of rotation of the DC device 12 – Fig. 9/52, paragraph 0054).

Regarding claim 15, Langley discloses,

an apparatus providing facial recognition (data capturing DC device 12 is a smartphone that stores applications and data. Here, DC device 12 reads on the claimed, an apparatus – Figs, 1, 2, 3, paragraph 0017, 0018. An apparatus for capturing authentication data is provided. The apparatus includes a processor, a memory, at least one camera, and a screen – paragraphs 0005, 0024), comprising:

a camera (the apparatus includes a processor, a memory, at least one camera and a screen – paragraphs 0005, 0024); 

a sensor (the DC device 12 determines its position relative to the optimal position 52 while the operator captures authentication data. Here, determining its position relative to the optimal position, reads on the claimed feature, a sensor – paragraph 0048); and  

a processor coupled to the camera and the sensor and configured  (a method for determining a displacement of the data capture device relative to the optimal position when the data capture device is in a position different than the optimal position, and shifting the data relative to the screen by applying the relative displacement to the data to provide a visual cue to the operator that unacceptable authentication data is being captured and encourage the operator to move the data capture device into the optimal position – Figs. 3, 8, 9, paragraphs 0004, 0035, 0046. While repositioning the DC device 12, the position of the displayed data 26 relative to the screen 14 also changes in the same manner as the captured image of the operator changes relative to the field of view of the DC device – paragraph 0037. The DC device 12 and the operator are positioned relative to each other such that the operator 10 may use data displayed on the DC device 12 while the DC device 12 captures authentication data of the operator – paragraph 0016. The DC device 12 may be translated along any one of the X, Y or Z-axes, and may simultaneously translated along any combination of the X, Y and Z-axes – paragraph 0019) to; 
 
trigger facial recognition (an operator activating 46 his DC device 12 and positioning the DC device 12 to fit at least a partial image of his face within the DC device's field of view – Fig. 9/46, paragraph 0046. While capturing authentication data of himself 50, the operator may become distracted and inadvertently move the DC device 12 out of the optimal position - Fig. 9/50, 9/52 paragraph 0048. Continues authenticating 58 the operator – Fig. 9/58 - NO, paragraph 0050); 

instruct the camera to collect a facial image of a user (a message is also displayed on the screen 14 prompting the operator to arrange the DC device 12 substantially into the optimal position. After reading the message from the screen 14, the operator continues by arranging 48 the DC device 12 substantially into the optimal position – paragraph 0046); 

compare the facial image with a facial image pre-stored in the memory (the captured PIN, voice biometric data, and facial image biometric data are compared against the corresponding data of the operator stored in an authentication system. When the captured and stored biometric data match, the operator is successfully authenticated 58 – Fig. 9/58 - YES, paragraph 0050); 

instruct the sensor to detect a first status of the apparatus when the facial recognition fails (the operator is not successfully authenticated 58, and processing continues by arranging the DC device 12 substantially into the optimal position 48 and capturing authentication data of the operator 50 – Fig. 9/58 - NO, paragraph 0050); 

provide a posture adjustment prompt based on the first status (while capturing authentication data of himself 50, the operator may become distracted and inadvertently move the DC device 12 out of the optimal position. Consequently, the DC device 12 determines 52 its position relative to the optimal position 52 at least while the operator captures authentication data. Thus, while capturing authentication data, the DC device 12 also determines whether it is in the optimal position 52 – Fig. 9/50, 9/52 paragraph 0048); 

instruct the sensor to detect a second status of the apparatus (a message is also displayed on the screen 14 prompting the operator to arrange the DC device 12 substantially into the optimal position. After reading the message from the screen 14, the operator continues by arranging 48 the DC device 12 substantially into the optimal position – paragraph 0046);  

determine, whether a posture adjustment occurs based on the second status (s the DC device 12 is translated along the Z-axis, the image of the data 26 changes size relative to the screen 14. More specifically, as the DC device 12 is translated away from the operator the size of the data 26 displayed on the screen 14 becomes smaller, and as the DC device 12 is translated towards the operator the size of the data 26 displayed on the screen 14 becomes larger - Figs. 3, 8, paragraphs 0029, 0043. The DC device 12 continues by determining the displacement of the current position of the DC device relative to the optimal position, and applying the determined relative displacement to the displayed data 26. Doing so causes the displayed data 26 to shift relative to the screen 14 by an amount proportional to the determined relative displacement – paragraph 0049), and trigger the facial recognition when the posture adjustment occurs (the operator continues by capturing authentication data of himself 50 while using the displayed data 26 – paragraph 0047. Continues authenticating 58 the operator. When the captured and stored biometric data match, the operator is successfully authenticated 58 – Fig. 9/58 - YES, paragraph 0050).

The prior arts made of record and not relied upon is considered pertinent to applicants disclosure.

Ionita US PGPub: US 2021/0182585 A1 Jun. 17, 2021.
A method for displaying a visual aid is provided that includes calculating a distortion score based on an initial position of a computing device and comparing, by the computing device, the distortion score against a threshold distortion value. When the distortion score is less than or equal to the threshold distortion value, a visual aid is displayed having a first size and when the distortion score exceeds the threshold distortion value the visual aid is displayed at a second size. The size of the displayed facial image 42 increases as the distance D decreases and decreases as the distance D increases. (ABSTRACT, Figs. 2 – 4, paragraph 0050). The visual aid 44 is displayed to encourage users to move the computing device 10 such that the facial image 42 approximately aligns with the displayed visual aid 44. Thus, the visual aid 44 functions as a guide that enables users to quickly capture facial image data usable for enhancing the accuracy of user liveness detection and generating trustworthy and accurate verification transaction results (paragraph 0052).

Tussy US PGPub: US 2018/0181737 A1 Jun. 28, 2018.
Tussy teaches, facial recognition authentication, including path parameters via at least one movement detecting sensor indicating an authentication movement of the mobile device, comparing the authentication biometric information to the stored enrollment biometric information, and comparing the authentication movement of the mobile device to an expected movement of the mobile device to determine whether the authentication movement sufficiently corresponds to the expected movement.
Ionita US PGPub: US 2018/0048645 A1 Feb. 15, 2018.
Ionita teaches, a method for verifying the identity of a user is provided that includes generating, by a computing device, a parameter for each processed frame in a video of biometric data captured from a user. The method includes verifying the identity of the user as true when the confidence score is at least equal to a threshold score.
Duggan US PGPub: US 2017/0169202 A1 Jun. 15, 2017.
Duggan teaches, a method of capturing biometric data is provided that includes calculating, by a terminal device, an angle between a surface of the terminal device and an X-axis of the terminal device. When the angle is other than ninety degrees, a prompt is displayed on the terminal device that is designed to cause a terminal device user to adjust the position of the terminal device into an optimal position. After adjusting the position of the terminal device, the terminal device calculates the angle and when the angle is ninety degrees the terminal device captures biometric data from the user.
Duggan US PGPub: US 2017/0169202 A1 Jun. 15, 2017 (submitted by applicants in IDS dated Jul. 19, 2021).
Duggan teaches, a method and system for capturing biometric data that includes calculating, by a terminal device, an angle between a surface of the terminal device and an X-axis of the terminal device. When the angle is other than ninety degrees, a prompt is displayed on the terminal device that is designed to cause a terminal device user to adjust the position of the terminal device into an optimal position. After adjusting the position of the terminal device, the terminal device calculates the angle and when the angle is ninety degrees the terminal device captures biometric data from the user (ABSTRACT, Figs. 1, 2, 6, 7, 8, paragraph 0004).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIMESH PATEL/
Primary Examiner, Art Unit 2642